Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Request for Continued Examination
The request filed on 09/07/202 for a Request for Continued Examination (RCE) under 37 CFR 1.114 based on parent Application No. 16/991,014 is acceptable and a RCE has been established. An action on the RCE follows.

This communication is in response to applicant’s 09/07/2022 amendment/responses in the application of MISHRA et al. for “OPENRAN AND VIRTULIZED BASEBAND RADIO UNIT” filed 08/11/2020.   The amendments/response to the claims have been entered.   No claims have been canceled.   No claim(s) had/have been added.  Claims 1-12 are now pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The amended claim subject matter “a first option split is dynamically provided at a first time and a second option split is dynamically provided at a second time” is not supported by originally filed specification.  The applicant disclosed the words either “dynamic” or “dynamically” in ¶ 0019, 0021, 0043, 0068, 0095 but not in the context of option splits are provided base on time.  The applicant must cite the support for amended claim subject matter in the originally filed specification. 
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 8, 12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by RAJAGOPAL (US 2019/0289497 A1).
Regarding claim 1, RAJAGOPAL discloses an Open Radio Access Network (OpenRAN) system (CRAN system, see figure 1 and ¶ 0081), comprising: 
a plurality of software defined radios (SDRs) (a plurality of user equipment’s 107, see figure 1); 
a Data Unit (DU) in communication with at least one SDR (DU 104 communicate with the UEs, see figure 1 and ¶ 0081); 
a Control Unit (CU) in communication with at least one SDR (Central Unit CU 102, see figure 1 and ¶ 0081); and 
a Virtualized Baseband Radio Unit (VBBU) in communication with at least one SDR, wherein a first option split is dynamically provided (split option 7) at a first time and a second option split (split option 2) is dynamically provided at a second time based on morphology and infrastructure availability of the OpenRAN (vBBUs 103, see figure 1; FIG. 2B illustrates a number of configurations for split option 7 and split option 2. In a first configuration, the BBU comprises the CU and the DU, with a midhaul split between the CU and the DU. The fronthaul split between is between the RU and the DU at the BBU, with the physical layer divided between the Lo PHY at the RU and the Hi PHY at the DU, see ¶ 0120; and 3GPP has defined 8 options, see ¶ 0086, 0087, 0089, 0091, 0093, 0095, 0097, 0099, 0101; it should be note that split option 7 and split option 2 are not provided at the same time -thus one of the split option is provided at first time and the other option split is provided at different time). 

Regarding claim 2, RAJAGOPAL discloses the RAN is an outdoor OpenRAN and includes at least one Remote Radio Head (RRH) and a Virtualized Baseband Unit (vBBU) supporting multiple clusters based on Remote Radio Head cluster load (outdoor is indented use, see ¶ 0013). 

Regarding claim 3, RAJAGOPAL discloses the at least one RRH contain RF and lower PHY (the in split option 8, separation of RF and PHY allows pooling of PHY resources see ¶ 0106). 

Regarding claim 4, RAJAGOPAL discloses a plurality of small cells in communication with at least one RRH and/or a plurality of large cells in communication with at least one RRH (the cells comprising small cells and macro cells, see ¶ 0014, 0015). 

Regarding claim 8, RAJAGOPAL discloses the RAN is an indoor OpenRAN and includes at least one Cellular Access Point (CAP) and an OpenRAN controller in communication with at least one CAP (both the BBU and RU can act as eNB or small cell access point that provides wireless connectivity to UEs in licensed (4G and 5G bands), unlicensed (e.g., 5 GHz UNII band), and shared spectrum (e.g., CBRS band), see ¶ 0014). 

Regarding claim 12, RAJAGOPAL discloses wherein different DUs with a same or different operating frequencies are connected and coordinated through a single CU (in order for the RRU 105 to operate and access the unlicensed/shared spectrum, various embodiments of modules can be incorporated in the CRAN and configured for functions such as carrier-selection, Listen-Before-Talk (LBT), dynamic frequency selection (DFS), reference signals transmission (e.g., Discovery reference signal or DRS), and the like, see ¶ 0082; and thru a single CU, see figure 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over RAJAGOPAL in view of JUNG et al. (US 2017/0311217 A1), hereinafter JUNG.
Regarding claims 5-7, RAJAGOPAL fails to disclose the large cells provide a coverage layer sub-1 GHz or large cells and small cells provide a capacity layer between 1 GHz and 6 GHz or the small cells provide high throughput layers between 6 GHz and 100 GHz. 
In the same field of endeavor, JUNG discloses that the cellular network platform 100 comprises of a plurality of small cells and operate in at least 1GHz to 6 GHz or greater (see ¶ 0027) and up to 100 GHz (see ¶ 0028).  It should be note that one skill in the art would recognized that macro or large cell operate in sub-1GHz to avoid interference with the small cells’ frequencies.
Therefore, it would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to incorporate JUNG’s teaching in the network taught by RAJAGOPAL to comply with widely accepted frequency ranges of the wireless networks. 

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over RAJAGOPAL in view of DONEPUDI et al. (US 2014/0133456 A1), hereinafter DONEPUDI.
Regarding claims 9-10, RAJAGOPAL fails to disclose the CAP combines 3G and 4G/LTE functions using common network connectivity and power or the OpenRAN controller virtualizes 3G, 4G, and WiFi functions. 
In the same field of endeavor, DONEPUDI discloses virtualizing communication network having exemplary radio technologies of 3G, Wi-Fi and LTE (see ¶ 0054), where the communication network having a cloud computing 630 for combining the 3G, LTE technologies (see figures 5-6 and ¶ 0054-0055)
Therefore, it would have been obvious one having ordinary skill in the art before the effective filing date of the claimed invention to implement DONEPUDI’s teaching in the network taught by RAJAGOPAL to provide flexible and scalable of network configuration. 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over RAJAGOPAL in view of LI et al. (US 2015/0055623 A1), hereinafter LI.
Regarding claim 11, RAJAGOPAL fails to disclose the OpenRAN controller manages radio connection management, mobility management, QoS management, edge services, and interference management for the end user experience.
	In the same field of endeavor, DONEPUDI discloses the MobiSDN controller having network operating system to manage resource management, mobility management, QOS, QOE, policy control, and others (see ¶ 0116).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement DONEPUDI’s teaching in the network taught by RAJAGOPAL for managing the network’s resources. 

Response to Arguments
Applicant's arguments filed 09/07/2022 have been fully considered but they are not persuasive.  The cited portions (¶ 0019, 0042, 0043, 0054) do not say the amended claim subject matter “wherein a first option split is dynamically provided at a first time and a second option split is dynamically provided at a second time based on morphology”  The applicant, however, discloses the words either “dynamic” or “dynamically” in ¶ 0019, 0021, 0043, 0068, 0095 but not in the context of “wherein a first option split is dynamically provided at a first time and a second option split is dynamically provided at a second time based on morphology.”  Therefore, the amended subject matter “wherein a first option split is dynamically provided at a first time and a second option split is dynamically provided at a second time based on morphology” is new matter and does not supported by the originally filed specification.  

	The cited reference still teaches the amended claim subject matter.  RAJAGOPAL discloses 3GPP provides 8 split options, see ¶ 0086, 0087, 0089, 0091, 0093, 0095, 0097, 0099, 0101).    There are multiple factors affecting the selection of split options: bandwidth, latency, implementation cost, and other factors include virtualization benefits, complexity of the fronthaul interface, expansion flexibility, computing power, and memory requirement (see ¶ 0103-0107).  As example, fig. 2B illustrates a number of configurations for split option 7 and split option 2. In a first configuration, the BBU comprises the CU and the DU, with a midhaul split between the CU and the DU. The fronthaul split between is between the RU and the DU at the BBU, with the physical layer divided between the Lo PHY at the RU and the Hi PHY at the DU, see ¶ 0120.  Additionally, since any of the option splits are not implemented at the same time, each option split is implemented at different time. Therefore, RAJAGOPAL discloses the claimed subject matter “wherein a first option split is dynamically provided (split option 7) at a first time and a second option split (split option 2) is dynamically provided at a second time based on morphology and infrastructure availability of the OpenRAN.”  

Conclusion
	Any response to this action should be mailed to:
The following address mail to be delivered by the United States Postal Service (USPS) only:	
	
		Mail Stop _____________
Commissioner for Patents	
		P. O. Box 1450
	Alexandria, VA 22313-1450

		or faxed to:
		(571) 273-8300, (for formal communications intended for entry)
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bob A. Phunkulh whose telephone number is (571) 272-3083.  The examiner can normally be reached on Monday-Thursday from 8:00 A.M. to 5:00 P.M. (first week of the bi-week) and Monday-Friday (for second week of the bi-week).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor CHARLES C. JIANG can be reach on (571) 270-7191. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/BOB A PHUNKULH/Primary Examiner, Art Unit 2412